                          L1rTITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                                CRIMINAL MINUTES -GENERAL
 Case No.    j~~J ~ ~ ~~ j                                            Date          Z~S          1
Title       ~f'~ Y
                   ~-eiY~2 C ~                       ~~~


Present: The Honorable Gail J. Standish
               Earlene Carson                                           n/a
                Deputy Clerk                                 Court Reporter /Recorder
        Attorneys Present for Government:                  Attorneys Present for Defendant:
                      n/a                                                 n/a
Proceedings:          (IN CHAMBERS)ORDER OF DETENTION —SUPERVISED
                      RELEASE ALLEGATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)folio ing Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation / supervised release.
        The Court finds that
       A.           Defendant has not carried his/her burden of establishing by clear and
convincing idence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                     Lack of bail resources

               ❑     Refusal to interview with Pretrial Services
               ❑     No stable residence or employment
                     Previous failure to appear or violations of probation, parole, or release
                     Ties to foreign countries
                     Allegations in petition




                                     CRIMINAL MINUTES -GENERAL                                Page 1 of2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA


                             CRIMINAL MINUTES -GENERAL
Case No.             l ~ .~ ,352/ ~~                                 Date      ~ Z /`~
Title
                        ~~f ~       U ~.      ~'-~- !- ,~~e,~
      B.           Defendant has not carried his/her burden of establishing by clear and
convincing avid nce that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
             ❑      Nature of previous criminal convictions

                    Allegations in petition

             ❑      Substance abuse
             ❑      Already in custody on state or federal offense




                                              * **
      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




                                   CRIMINAL MINUTES -GENERAL                            Page 2 of2
